Title: To Alexander Hamilton from James McHenry, 7 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 7th. May 1799—
          
          The President of the United States, having been pleased, to grant his pardon, to Casper Wright (a soldier), and Tisdale Attwood, a serjeant, severally tried for desertion, and sentenced to be shot to death, by a General Court Martial, held at Detroit, by order of Lieutenant Colonel Strong, on the 22d. August, and continued by adjournment until the 10th. September 1798—I enclose two Warrants, directed to the Commanding Officer at Detroit, to make known the Presidents clemency to the prisoners and return them to duty.
          The Proceedings in the above cases, really exhibit a culpable ignorance, of the rules and articles of War—In your communications with Officers, I pray you, to take frequent occasions, to impress upon their minds, that it is indispensible to the good of the service, that they should ground themselves well, in a knowlege of the rules and articles and war, to which they are also amenable, as well as the private centinel. 
          If you do not approve, of the mode, I have taken, to announce the Presidents clemency, you will adopt one, you think better.
          I am Sir with great respect your obedt. servant
          
            James McHenry
          
          Maj. Genl. Hamilton
        